        Case 2:18-cv-01056-KOB Document 11 Filed 10/09/18 Page 1 of 8                     FILED
                                                                                 2018 Oct-09 PM 05:31
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NOTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

BARRY L. BEARDEN,                     ]
                                      ]
      Plaintiff                       ]      CIVIL ACTION NO.:
                                      ]
v.                                    ]      2:18-CV-01056-JEO
                                      ]
THE ALTAMONT SCHOOOL,                 ]
                                      ]
      Defendant.                      ]

                           AMENDED COMPLAINT

I.    INTRODUCTION

      This action is brought to redress race discrimination in violation of Title VII

of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., as amended by the Civil

Rights Act of 1991, and 42 U.S.C. § 1981 and 1981a.

II.   JURISDICTION

      1.    The jurisdiction of this Court is invoked by the Plaintiff pursuant to 28

U.S.C. §§ 1331, 1343(4) and 28 U.S.C. §§ 2201 and 2202. This suit is authorized

and instituted pursuant to the Act of Congress known as "Title VII of The Civil

Rights Act of 1964," 42 U.S.C. § 2000e et seq., as amended by the Civil Rights

Act of 1991 and "The Civil Rights Act of 1866," 42 U.S.C. § 1981, and
            Case 2:18-cv-01056-KOB Document 11 Filed 10/09/18 Page 2 of 8




1981a. The jurisdiction of this Court is invoked to secure protection for and to

redress the deprivation of rights secured by Title VII and 42 U.S.C. § 1981, and

1981a providing for injunctive and other relief against racial discrimination.

III.   PARTIES

       2.       Plaintiff, Barry L. Bearden (hereinafter “Bearden” or “Plaintiff”), has

fulfilled all conditions precedent to the institution of this action under Title VII of

the Act of Congress known as the Civil Rights Act of 1964, as amended by the

Civil Rights Act of 1991, 42 U.S.C. § 2000e et seq. Plaintiff Bearden timely filed

this action within 28 U.S.C. § 1658's four-year statute of limitations which is

applicable to Plaintiff’s claims under 42 U.S.C. § 1981 and within ninety (90) days

of the receipt of his Dismissal and Notice of Rights.

       3.       Defendant, The Altamont School (hereinafter “Altamont” or

“Defendant”), is based in Birmingham, Alabama and is a private educational

institution. Defendant is an entity subject to suit under Title VII. Defendant was

Plaintiff's employer for purposes of Title VII of the "Civil Rights Act of 1964," as

amended, 42 U.S.C. § 2000e et seq., the "Civil Rights Act of 1991," and 42 U.S.C.

§§ 1981 and 1981(a). The Defendant employs at least fifteen (15) persons at its

facility.




                                            2
            Case 2:18-cv-01056-KOB Document 11 Filed 10/09/18 Page 3 of 8




IV.    STATEMENT OF FACTS

       4.       The Plaintiff re-alleges and incorporates by reference paragraphs 1-3

above with the same force and effect as if fully set out in specific detail

hereinbelow.

       5.       The Defendant, Altamont, hired the Plaintiff, as a Teacher/Coach in August 2004.

Bearden later was promoted to the School Athletic Director, in addition to maintaining his

position as a Teacher/Coach. On April 25, 2016 Bearden was terminated from being the school’s

Athletic Director.

       6.       The athletic director reports directly to the head of school and serves as an

educational administrator and teacher/coach at the school. The athletic director develops and

supervises the athletic administration and competitive sports programs at the school. The athletic

director is primarily responsible for the following:

   •   Develop, organize, supervise, and evaluate a developmentally appropriate program of
       inter-mural athletics for the entire school.
   •   Provide safety instruction to students and establish standards of student behavior to
       provide productive environment athletic teams and to ensure the optimal condition and
       safety of all athletic equipment, facilities, fields, and courts.
   •   Cultivate in each student an understanding of and commitment to exercise and physical
       conditioning and to the responsibilities of a team member.
   •   Identify and develop the talents of students in individual, dual, and team physical
       activities and sports.
   •   Communicate any concerns with conduct of athletes with parents and appropriate school
       administration.
   •   Ensure that all coaching positions are filled with competent and properly trained coaches.


                                                   3
      Case 2:18-cv-01056-KOB Document 11 Filed 10/09/18 Page 4 of 8




•   Ensure that all coaches perform their duties with the highest level of professionalism.
•   Collaborate with the head of school and administrative team to recruit, evaluate, and hire
    faculty to the athletic department.
•   Organize and coordinate the school’s competitive athletic programs.
•   Report athletic achievements to the appropriate school administrator so that these
    accomplishments can be shared with the school community and with the community at
    large.
•   Prepare and implement an annual departmental budget.
•   Schedule all athletic events, arrange for transportation, hire all game officials, and attend
    or enlist a school representative to attend all home games and select away athletic events.
•   Represent the school at state (AHSAA) and regional (SAIS) athletic associations.
•   Serve as the liaison with the AHSAA and manage CT2 program.
•   Ensure that coaches files are current and in compliance with AHSAA requirements and
    that proper documents are on file.
•   Maintain records of team and individual athletic accomplishments.
•   Oversee the distribution, collection, storage, cleaning, and repair of all school athletic
    uniforms.
•   Participate in committee, department, and admin meetings as well as in school-sponsored
    events that would benefit from area of expertise.
•   Be involved in the school community at large.
•   Assume responsibility for other projects as assigned by the head of school.
             7.    On April 25, 2016, Bearden was informed that he was being removed
from the School Athletic Director’s Position because the School Board could not raise money
for the school while he was in the position.
             8.    Bearden was replaced by a white male, Sean Gibson, who was removed
from a position by the Defendant for unprofessional and unethical behavior.




                                               4
        Case 2:18-cv-01056-KOB Document 11 Filed 10/09/18 Page 5 of 8




V.    CAUSES OF ACTION

                                 A.     COUNT ONE

                 RACIAL DISCRIMINATION IN VIOLATION
                  OF TITLE VII and 42 U.S.C. SECTION 1981

      9.     The Plaintiff re-alleges and incorporates by reference paragraphs 1-8

above with the same force and effect as if fully set out in specific detail

hereinbelow.

      10.    Plaintiff has been discriminated against and treated differently than

similarly situated white employees solely because of his race, African-American,

in violation of Title VII of the Civil Rights Act of 1964, as amended by the Civil

Rights Act of 1991 and 42 U.S.C. § 1981. This treatment by the Defendant has

affected the terms and conditions of plaintiffs' employment.

      11.    This reckless and willful discrimination on the part of the Defendant

constitutes a violation of the plaintiffs' statutory rights pursuant to Title VII of the

Civil Rights Act of 1964, as amended, and the Civil Rights Act of 1991.

      12.    The actions of the Defendant were done with malice and/or reckless

disregard for the federally protected rights of the Plaintiff.

      13.    As a result of the Defendant’s actions, Bearden has suffered and




                                            5
               Case 2:18-cv-01056-KOB Document 11 Filed 10/09/18 Page 6 of 8




      continues to suffer severe economic harm, emotional distress, mental anguish,

      embarrassment, humiliation, inconvenience, and loss of enjoyment of life.

             14.    Bearden has no plain, adequate, or complete remedy at law to redress

      the wrong alleged herein and this suit, seeking injunctive, declaratory, and other

      relief, including punitive and compensatory damages, is his only means of securing

      adequate relief.

             15.    Bearden is now suffering and will continue to suffer irreparable injury

from the Defendant’s unlawful policies and practices as set forth herein unless enjoined

      by this Court.



      VI.    PRAYER FOR RELIEF

             WHEREFORE, the Plaintiff respectfully prays that this Court assume

      jurisdiction of this action and after trial:

             1.     Grant the Plaintiff a declaratory judgment holding that the actions of

      the Defendant described herein above violated and continue to violate the rights of

      the Plaintiff as secured by Title VII and 42 U.S.C. § 1981;

             2.     Grant the Plaintiff a permanent injunction enjoining the Defendant

      its agents, successors, employees, attorneys and those acting in concert with this

      Defendant and on this Defendant’s behalf from continuing to violate Title VII and


                                                     6
        Case 2:18-cv-01056-KOB Document 11 Filed 10/09/18 Page 7 of 8




42 U.S.C. § 1981;

      3.     Issue an injunction ordering this Defendant not to engage in race

discrimination and order the Defendant to establish effective written policies and

procedures against such discriminatory conduct and a grievance procedure for

reporting such conduct;

      4.     Grant the Plaintiff an order requiring the Defendant to make the

Plaintiff whole by awarding Plaintiff back pay (plus interest), and by awarding

Plaintiff compensatory, punitive, liquidated, and/or nominal damages;

5.    The Plaintiff further prays for such other relief and benefits as the cause of

justice may require, including, but not limited to, an award of costs, attorneys' fees

and expenses.

                  PLAINTIFF HEREBY DEMANDS A JURY
                   FOR ALL ISSUES TRIABLE BY JURY


                                               /s/Jameria Moore
                                               Jameria Moore (ASB-4311-A63M)
                                               Attorney for Plaintiff
OF COUNSEL
Sperling & Moore, PC
2008 Twenty-First Street Ensley
Birmingham, Alabama 35218
jjm@sperlingandmoore.com
Telephone: (205) 868-3016
Facsimile: (205) 868-3017



                                           7
         Case 2:18-cv-01056-KOB Document 11 Filed 10/09/18 Page 8 of 8




                                CERTIFICATE OF SERVICE
       I hereby certify that on October 9, 2018, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which will send notification of such filing to the
following:

                                      Anne R. Yuengert
                                   V. Blair Druhan Bullock




                                                         /s/Jameria Johnson Moore
                                                               Jameria Johnson Moore




                                              8
